 

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

Amended and Restated

Employment Agreement of Kevin Miller Chief Financial Officer

AGREEMENT EFFECTIVE JANUARY 1, 2019

 

By and between: MONMOUTH REAL ESTATE INVESTMENT CORPORATION,   A Maryland
Corporation (“Corporation”)     And: Kevin Miller (“Employee”)

 

Corporation desires to employ Employee to the business of the Corporation and
Employee desires to be so employed. The parties hereby amend and restate the
Employment Agreement of Kevin Miller, which Employment Agreement was effective
January 1, 2019, and agree as follows:

 

  1. Term of Employment.

 

  a. Corporation agrees to employ Employee and Employee agrees to be employed in
the capacity of Chief Financial Officer for a term of three (3) years effective
January 1, 2019 and terminating December 31, 2021. Thereafter, the term of this
Employment Agreement shall be automatically renewed and extended for successive
one-year periods except that either party may, at least ninety (90) days prior
to such expiration date or any anniversary thereof, give written notice to the
other party electing that this Employment Agreement not be renewed or extended,
in which event this Employment Agreement shall expire as of the expiration date
or anniversary date, respectively.         b. In the event of a merger of the
Corporation, sale or change of control, defined as voting control (under any
such circumstance referred to as a “Change of Control”), Employee shall have the
right to extend and renew this Employment Agreement so that the expiration date
will be three years from the date of the Change of Control. Alternatively, if
Employee resigns for Good Reason (as defined herein) or is terminated without
Cause (as defined herein) following the Change of Control, Employee shall be
entitled to receive compensation in accordance with paragraph 1c below. Any
combination of MONMOUTH REAL ESTATE INVESTMENT CORPORATION and UMH PROPERTIES,
INC. shall not be considered a Change of Control.         c. If there is a
termination of employment by the Employee for Good Reason (as defined herein) or
by the Corporation without Cause (as defined herein), including the death or
Disability (as defined herein) of the Employee, Employee shall be entitled to
the greater of the base salary due under the remaining term of this Agreement or
one year’s base salary at the date of termination, paid monthly over the
remaining term or life of this Agreement. Provided, however, that in the event
of a termination in connection with a Change of Control, said termination shall
not be considered for Cause.         d. If employment is terminated or not
renewed by the Corporation, and Employee is a Director of the Corporation,
Employee will be presumed to have resigned the directorship. Provided, however,
that the terms of this paragraph shall not apply in the event of a termination
in connection with a Change of Control.         e. In addition to any other
compensation afforded herein, provided that Employee is actively employed by the
Corporation as of  the consummation of a Change of Control, Employee shall be
entitled to a transaction bonus consistent with the terms of the Corporation’s
Executive Management Transaction Bonus Plan, which Plan shall be approved by
the  Corporation’s Compensation Committee.

 

  2. Time and Efforts.         Employee shall diligently and conscientiously
devote his time and attention and use his best efforts in the discharge of his
duties as Chief Financial Officer of the Corporation.         3. Board of
Directors.         Employee should at all times discharge his duties in
consultation with and under the supervision of the Board of Directors of the
Corporation.         4. Compensation.         Corporation shall pay to Employee
as compensation for his services a base salary, which shall be paid in such
intervals as salaries are paid generally to other executive officers of the
Corporation, as follows:

 

  a. For the year beginning January 1, 2019 and ending on December 31, 2019, the
base salary shall be $520,000.00 annually;         b. For the year beginning
January 1, 2020 and ending on December 31, 2020, the base salary shall be
$546,000.00 annually;         c. For the year beginning January 1, 2021 and
ending on December 31, 2021, the base salary shall be $573,300.00 annually;

 



 

 

 

  The Employee shall be entitled to purchase and/or maintain a disability
insurance policy providing up to 60% of his salary and commencing 90 days after
the date of disability. During the first 90 days following the date of
disability, Employee’s salary will continue to be paid by the Corporation.
Thereafter, the Employee will receive lost wages from the disability policy. The
Corporation will reimburse the Employee for the cost of such insurance. As an
alternative to long-term disability, Employee shall have the option to purchase
and/or maintain, and be fully reimbursed for, a short-term disability policy on
terms to be approved by the Corporation.

 

  5. Bonuses and Stock Options/Restricted Stock.

 

  Bonuses shall be measured from the appropriate fiscal year-end audited
financial statements as approved by management.         A. Annual Equity Market
Cap Growth:

 

  1) 10% growth - $20,000; 2) 15% growth - $30,000; 3) 20% growth - $40,000

 

  Growth must be over the benchmark amount which is based upon the closing share
price on the last day of the fiscal year, multiplied by the diluted shares
outstanding on that same day verses the closing share price on the last day of
the previous fiscal year multiplied by the diluted shares outstanding on that
same day.

 

  B. AFFO per Diluted Share Growth: to be paid each year over the 3 year term
provided the following growth rates are achieved:

 

  1) 5% growth - $25,000; 2) 10% growth - $37,500; 3) 15% growth - $50,000; 4)
20% growth - $75,000

 

  Growth must be over the benchmark amount which is the AFFO per diluted share
generated by the Company during the current fiscal year versus the prior fiscal
year. Additionally, Core FFO must be equal to, or in excess of, the common
dividend for AFFO growth bonuses to be paid.

 

  C. Dividend per Share Growth: to be paid each year over the 3 year term
provided the following growth rates are achieved: 1) 5% growth - $75,000; 2) 10%
growth - $100,000; 3) 15% growth - $125,000.

 

  Growth must be over the benchmark amount which is the per share dividend rate
paid by the Company during the current fiscal year versus the prior fiscal year.

 

  D. Restricted Stock.

 

  The restricted stock grants shall be made following fiscal year end, after the
compensation committee has had a reasonable amount of time to review the audited
fiscal year end financials.

 

Restricted Stock Grant potential of 12,500 shares per year

 

Criteria   Amount of shares   Evaluation metric   Approved by BOD Achievement of
any of the individual goals (above) Discretion of Compensation Committee w/BOD
Approval   50% = 6,250 shares   Discretion of Compensation Committee w/BOD
Approval         50% = 6,250 shares  

Based on overall performance of the Company (AFFO per share growth,
acquisitions, total return performance and any item the compensation committee
deems relevant)

   

 

 

 

 

Subject to the exceptions associated a “Change of Control”, Employee must be
employed on each of the above dates in order for the Stock Grant associated with
that date to vest as set forth herein.

 

In addition, bonuses may be paid at the discretion of the Compensation Committee
of the Board of Directors or the President of the Corporation.

 

Employee shall be entitled to participate in the Corporation’s Stock Option
Plan, including any grants of restricted stock and/or stock options, upon terms
and conditions approved by the Corporation and subject to approval of the Stock
Option Committee.

 

  6. Expenses.

 

Corporation will reimburse Employee for reasonable and necessary expenses
incurred by him in carrying out his duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.

 

  7. Vacation.

 

Employee shall be entitled to take four (4) paid weeks of vacation per year and
the same holidays as provided for the other members of the staff.

 

  8. Pension.

 

Employee, at his option, may participate in the 401-k plan of the Corporation,
according to its terms.

 

  9. Life and Health Insurance Benefits.

 

Employee shall be entitled during the term of this Agreement to participate in
all health and dental insurance and group life insurance benefit plans providing
benefits generally applicable to the employees of the Corporation as may be
modified from time to time.

 

  10. Termination

 

This Employment Agreement may be terminated by the Corporation at any time by
reason of the death or Disability (as defined herein) of Employee or for cause
(“Cause”) pursuant to this paragraph 10, or for any reason other than
discrimination or retaliation. The Agreement may be terminated by the Employee
at any time for good reason (“Good Reason”) pursuant to this paragraph 10. Cause
shall mean a termination of this Employment Agreement by reason of a good faith
determination by a majority of the Board of Directors of the Corporation or the
President of the Corporation that Employee, by engaging in fraud or willful
misconduct, a) failed to substantially perform his duties with the Corporation
(if not due to death or disability), or b) has engaged in conduct, the
consequences of which are materially adverse to the Corporation, monetarily or
otherwise. Disability shall mean a physical or mental illness which, in the
judgment of the Corporation after consultation with the licensed physician
attending the Employee, impairs the Employee’s ability to substantially perform
his duties under this Employment Agreement as an employee, and as a result of
which he shall have been absent from his duties with the Corporation on a full
time basis for six (6) consecutive months. The termination provisions shall not,
in any way, affect the disability benefits provided for in this Employment
Agreement.

 

Good Reason shall mean the occurrence of any of the following, without
Employee’s prior consent: (1) a material diminution in Employee’s
responsibilities, duties or authority; (2) a material reduction in the
Employee’s base salary; (3) Employee being required to work substantially at a
location outside a fifty (50) mile radius from the Corporation’s current
location; or (4) Corporation’s breach of this Agreement or any other material
agreement between Corporation and Employee, provided, however, that none of the
foregoing events or conditions will constitute Good Reason unless: (x) Employee
provides Corporation with written objection to the event or condition within 90
days following the occurrence thereof, (y) the Corporation does not reverse or
otherwise cure the event or condition within 30 days of receiving that written
objection, and (z) Employee resigns his employment within 30 days following the
expiration of that cure period.

 

  11. Arbitration and Damages Limitation

 

It is expressly agreed by all parties to this Agreement that any dispute between
the parties will be determined by binding arbitration performed under the rules
of the American Arbitration Association. It is expressly agreed that in no event
can the Employee seek damages exceeding one year’s base salary. This provision
applies to any and all claims arising from Employee’s employment, except for
matters solely and directly related to Workers Compensation Insurance.

 

  12. Indemnification and Attorneys’ Fees.

 

The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in his capacity as Employee
and/or Director of the Corporation. The Corporation will pay all attorneys’ fees
and costs to defend the Employee from any such lawsuits.

 

 

 

 

  13. Notices

 

All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:

 

Corporation:

Monmouth Real Estate Investment Corporation

Juniper Business Plaza

3499 Route 9 North, Suite 3D

Freehold, New Jersey 07728

     Employee:Kevin Miller   (address on file)

 

  14. Governing Law.

 

This Agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.

 

  15. Entire Contract.

 

This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.

 

  16. Modification and Waiver

 

No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

 

  17. Successors

 

This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

  18. Severability

 

The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.

 

  19. Headings

 

Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.

 

IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.

 

(SEAL) MONMOUTH REAL ESTATE INVESTMENT CORPORATION         By: /s/ Brian H.
Haimm     BRIAN H. HAIMM     Chairperson, Compensation Committee         By: /s/
Kevin Miller     KEVIN MILLER     Employee           Dated: August 19, 2019

 

 

 

 

